COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Clements and Senior Judge Hodges
Argued at Chesapeake, Virginia


BURNEST GRIFFIN, III
                                          MEMORANDUM OPINION * BY
v.   Record No. 0855-99-1                 JUDGE WILLIAM H. HODGES
                                             OCTOBER 17, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Everett A. Martin, Jr., Judge

          J. Barry McCracken (Richard A. Monteith, on
          brief), for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Mark L. Earley, Attorney General; Rick R.
          Linker, Assistant Attorney General, on
          brief), for appellee.


     Burnest Griffin, appellant, appeals his convictions wherein

his three-year-old daughter, A.G., was the victim:    two counts of

aggravated sexual battery and two counts of taking indecent

liberties while in a custodial relationship.   Appellant contends

that he was convicted on the basis of his uncorroborated

confession and, therefore, his convictions should be reversed.

For the following reasons, we agree and reverse and dismiss

appellant's convictions involving A.G.

     An accused cannot be convicted solely on his extrajudicial

admission or confession.    See Watkins v. Commonwealth, 238 Va.

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
341, 348, 385 S.E.2d 50, 54 (1989); Hamm v. Commonwealth, 16 Va.

App. 150, 157, 428 S.E.2d 517, 522 (1993).    The corpus delicti

must be corroborated.   See Watkins, 238 Va. at 348, 385 S.E.2d at

54.    However, when "the commission of the crime has been fully

confessed by the accused, only slight corroborative evidence is

necessary to establish the corpus delicti."   Clozza v.

Commonwealth, 228 Va. 124, 133, 321 S.E.2d 273, 279 (1984).    "'The

purpose of the corroboration rule is to reduce the possibility of

punishing a person for a crime which was never, in fact,

committed.'"   Jefferson v. Commonwealth, 6 Va. App. 421, 424, 369

S.E.2d 212, 214 (1988) (citation omitted).

       Applying these principles, we conclude that although

appellant confessed to the crimes involving A.G., the facts

constituting the corpus delicti of aggravated sexual battery and

indecent liberties were not supported by the necessary "slight

corroborative evidence."

       Appellant acknowledged that he masturbated before he bathed

A.G.   Appellant admitted that he became sexually aroused when he

touched A.G.'s private parts while bathing her and while rubbing

oil across her back and buttocks.   Appellant confessed that he

fondled A.G.'s chest and buttocks on more than one occasion.

Appellant also confessed to crimes against five-year-old L.L.

L.L. testified at trial and described what appellant did to her,

providing corroborative evidence of appellant's confession of the

crimes against her.   L.L. testified that A.G. was in the house and

                                - 2 -
came upstairs during one such incident.   Appellant admitted that

A.G. came upstairs during the incident involving L.L., but that he

instructed her to go back downstairs.    However, no evidence was

presented that supports the corpus delicti of aggravated sexual

battery and taking indecent liberties with A.G.   The evidence only

showed that appellant was in charge of A.G. and had the

opportunity to commit the crimes against her.   These factors do

not constitute "slight corroborative evidence."

     Therefore, the trial court erred by convicting appellant of

the charges involving A.G.   We reverse those convictions and

dismiss the corresponding indictments.

                                          Reversed and dismissed.




                               - 3 -